ACCEPTED
                                                                                     01-14-01025-CV
                                                                          FIRST COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                                7/10/2015 4:33:53 PM
                                                                               CHRISTOPHER PRINE
                                                                                              CLERK




           01-14-01025-CV                                          FILED IN
                                                            1st COURT OF APPEALS
                                                                HOUSTON, TEXAS
                                  In the
                                                            7/10/2015 4:33:53 PM

 First Court of Appeals                                     CHRISTOPHER A. PRINE
                                                                    Clerk


                       SITTING AT HOUSTON
             ALI LAHIJANI and MEGA SHIPPING, LLC,
                                Appellants,
                                     v.

     MELIFERA PARTNERS, LLC, MW REALTY GROUP, and
                  MELISSA WALTERS
                                 Appellees

                Appealed From the 157th District Court
                        Harris County, Texas
                  Trial Court Cause No. 2014-60091

 APPELLANTS’ FIRST MOTION FOR EXTENSION OF TIME TO
           FILE APPELLANTS’ REPLY BRIEF

                             A. Introduction

      1.    Appellants are Ali Lahijani and Mega Shipping, LLC; appellees

are Melifera Partners, LLC, MW Realty Group, and Melissa Walters.

      2.    This is an accelerated interlocutory appeal from the trial court’s

December 12, 2014, order denying defendants’ motion to dismiss pursuant

to TEX. CIV. PRAC. & REM. CODE § 27.
                                            B. Argument and Authorities

            3.           If a motion for extension complies with Rule 10.5(b), the Court

has authority to extend the time for a party to file a brief. TEX. R. APP. P.

38.6(d). The motion can be filed “before or after the date the brief is due.”

Id.

            4.           This motion complies with TEX. R. APP. P. 10.5(b).

            5.           To be entitled to an extension, appellants must state facts that

reasonably explain the need for an extension.                                    TEX. R. APP. P.

10.5(b)(1)(C). A “reasonable explanation” is “any plausible statement of

circumstances” indicating the need for additional time.                              Cf. Hone v.

Hanafin, 104 S.W.3d 884, 886 (Tex. 2003).

            6.           No prior motions have been granted to extend the time to file

appellants’ reply brief.

            7.           Appellants’ reply brief was due on or before July 9, 2015.

            8.           Appellants request an additional 30 days to file their reply

brief, extending the deadline to August 8, 2015. Here is why.




Lahijani v. Melifera Partners, LLC
            Appellants’ First Motion for Extension of Time to File Reply Brief
                                                                                               2
            9.           Appellants need additional time to prepare and file their reply

brief because appellants’ counsel has been engaged as lead counsel in the

following urgent, important, or unforeseeable matters with inflexible

deadlines that preempted completion of appellants’ reply brief by the due

date of July 9, 2015. Specifically—

            (i)          On June 18, 2015, appellants’ counsel was stricken with an
                         aggressive bronchitis that caused him to miss a total of 9 days
                         of work between June 19, 2015, and July 8, 2015. Counsel was
                         under the treatment of Gordon Crofoot, M.D., who prescribed a
                         codeine-based cough syrup as well as other medications, a non-
                         narcotic cough suppressant, and a course of antibiotics. The
                         loss of work time caused counsel to fall behind in numerous
                         legal matters, including this one.
            (ii)         On June 21, 2015, appellants’ counsel was retained to represent
                         defendants Jacque Passino and Lone Pine Properties, Ltd., in
                         Cause No. 11-CV-0697; Batson v. Maravilla Owners
                         Association, et al; in the 10th District Court of Galveston
                         County, Texas. Batson is a four-year-old case in which nine
                         owners of a 127-unit condominium complex sue the owners’
                         association, its attorney, its property manager, its insurance
                         agent, the individual directors, and even other owners for
                         claims arising from the destruction of a large part of the
                         complex by fire in 2009. The case is assigned to trial on July
                         13, 2015.

            (iii)        On July 6, 2015, appellants’ counsel attended the final pretrial
                         conference in Cause No. 11-CV-0697; Batson v. Maravilla
                         Owners Association, et al; in the 10th District Court of
                         Galveston County, Texas.

            (iv)         On July 7, 2015, appellants’ counsel attended the court-ordered
                         mediation of Cause No. 11-CV-0697; Batson v. Maravilla
                         Owners Association, et al; in the 10th District Court of
                         Galveston County, Texas. The case did not settle.

Lahijani v. Melifera Partners, LLC
            Appellants’ First Motion for Extension of Time to File Reply Brief
                                                                                       3
             (v)         From July 7, 2015, to the date of the filing of this motion,
                         appellants’ counsel has been preparing for trial beginning on
                         July 13, 2015, in Cause No. 11-CV-0697; Batson v. Maravilla
                         Owners Association, et al; in the 10th District Court of
                         Galveston County, Texas.

             (vi) On July 9, 2015, appellants’ counsel interviewed candidates for
                  associate counsel to file a petition for writ of certiorari in the
                  U.S. Supreme Court on behalf of petitioner in Husky
                  International Electronics, Inc. v. Ritz (In re Ritz); 787 F.3d
312, 2015 WL 3372812; (5th Cir. 2015). Jones Day was
                  retained on July 10, 2015. The petition is due for filing on
                  August 20, 2015.

            (vii) Appellants’ counsel is also lead counsel for appellants in a
                  pending appeal under Cause No. 04-14-00899-CV; Vasquez v.
                  Legend Natural Gas, LLC; In the San Antonio Court of
                  Appeals; in which appellants’ reply brief was due on July 10,
                  2015, and is—for the reasons stated above—incomplete. (A
                  motion for extension of time to file appellants’ reply brief in
                  Vasquez was filed in the San Antonio Court of Appeals
                  contemporaneously with this motion.)

            13.          For these reasons, appellants’ counsel was unable to complete

appellants’ reply brief in the instant cause or file a motion for extension of

time before the July 9, 2015, deadline.

                                                                       C. Prayer

            14.          For these reasons, appellants ask the Court to extend the time

for filing appellants’ reply brief for 30 days from July 9, 2015, until August

8, 2015. Appellants pray the Court for such other and further relief, at law

or in equity, as to which they shall show themselves justly entitled.



Lahijani v. Melifera Partners, LLC
            Appellants’ First Motion for Extension of Time to File Reply Brief
                                                                                     4
Respectfully submitted,



By:           /s/ Jeffrey L. Dorrell                                             .




Jeffrey L. Dorrell
State Bar No. 00787386
jdorrell@hanszenlaporte.com
11767 Katy Freeway, Suite 850
Houston, Texas 77079
Telephone: 713-522-9444
FAX: 713-524-2580
ATTORNEYS FOR APPELLANTS




Lahijani v. Melifera Partners, LLC
            Appellants’ First Motion for Extension of Time to File Reply Brief
                                                                                     5
                                    CERTIFICATE OF CONFERENCE

        I hereby certify that on July 9 and 10, 2015, pursuant TEX. R. APP. P.
10.1(a)(5), my office notified appellees’ attorney U. Lawrence Boze’ by
telephone and e-mail of their intent to file this motion for extension of time
to file appellants’ reply brief. Appellees’ counsel responded as indicated:

            ..    X                  Advised that appellees were OPPOSED
            ..                       Advised that appellees were NOT Opposed
            ..                       Did not respond

         /s/ Jeffrey L. Dorrell
JEFFREY L. DORRELL




Lahijani v. Melifera Partners, LLC
            Appellants’ First Motion for Extension of Time to File Reply Brief
                                                                                 6
                                          CERTIFICATE OF SERVICE

       I hereby certify that on                                 7-10             , 2015, a true and correct copy of the
foregoing was sent by:

                         Hand delivery
                         Certified mail
                         Telephonic document transfer
               X         E-service in accordance with TEX. R. APP. P. 9.5(b)

in accordance with TEX. R. APP. P. 9.5(c) to the following counsel of record:

            U. Lawrence Boze’
            U. Lawrence Boze’ & Associates, P.C.
            2212 Blodgett
            Houston, Texas 77004
            713-520-0260
            FAX: 713-520-6194
            COUNSEL FOR APPELLEES MELIFERA PARTNERS, LLC,
            MW REALTY GROUP, AND MELISSA WALTERS


                       /s/ Jeffrey L. Dorrell
JEFFREY L. DORRELL




Lahijani v. Melifera Partners, LLC
            Appellants’ First Motion for Extension of Time to File Reply Brief
                                                                                                                     7